DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see response, filed 01/12/2022, with respect to the amendment to claims 1 and 3 have been fully considered and are persuasive.  The previous rejection of claims 1 and 3 has been withdrawn. 

Allowable Subject Matter
Claims 1 and 3 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Amended claim 1 is allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious on the following when considered with other limitations in the claim: wherein when the first communication controller has received a specific message from a first in-vehicle processing device connected to the first communication bus in a state where a communication protocol of the first communication bus and a communication protocol of the second communication bus are different, the in-vehicle communication device is configured to transmit a communication protocol switching command from the second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 7,392,424 to Ho et al. discloses receiving a routing protocol state change from a peer node by a first controller; sending the routing protocol state change to a second controller; receiving a commitment to the routing protocol state change by the first controller from the second controller; committing to the routing protocol state change in the first controller; and sending the commitment to the peer node by the first controller,

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/Primary Examiner, Art Unit 2464